  Case: 4:21-cv-00170-RLW Doc. #: 8 Filed: 02/11/21 Page: 1 of 1 PageID #: 21


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


MATTHEW BRESSANELI,                              )
                                                 )
               Plaintiff,                        )
                                                 )
      v.                                         )           No. 4:21-CV-170 RLW
                                                 )
NATIONAL RAILROAD PASSENGER                      )
CORPORATION, d/b/a AMTRAK,                       )
                                                 )
               Defendant.                        )

                                             ORDER

       In accordance with Plaintiff’s Notice of Voluntary Dismissal (ECF No. 7),

       IT IS HEREBY ORDERED that the Clerk of Court shall make an entry in the docket

record reflecting the dismissal of this matter without prejudice. Fed. R. Civ. P. 41(a)(1)(A)(i).




                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE


Dated this 11th day of February, 2021.
